Exhibit 10.3

SEATTLE GENETICS, INC.

AMENDED & RESTATED 2007 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (the “Agreement”) dated
%%OPTION_DATE,‘MM/DD/YYYY’%-% (“Grant Date”) between Seattle Genetics, Inc., a
Delaware corporation (the “Company”), and %%FIRST_NAME%-% %%MIDDLE_NAME%-%
%%LAST_NAME%-% (“Optionee”), is entered into as follows:

WITNESSETH:

WHEREAS, the Company has established the Amended & Restated 2007 Equity
Incentive Plan (the “Plan”) and the Long Term Incentive Plan for ECHELON-1 (the
“LTIP”); and

WHEREAS, the Compensation Committee of the Board of Directors of the Company or
its delegates (the “Committee”) has determined that Optionee shall be granted an
option under the Plan as hereinafter set forth;

The parties hereby agree that the Company grants, effective as of the Grant
Date, Optionee a Nonstatutory Stock Option (this “Option”) to purchase
%%TOTAL_SHARES_GRANTED,‘999,999,999’%-% shares of its $0.001 par value Common
Stock (the “Shares”) upon the terms and conditions set forth in this Agreement.

1. Plan Award. This Option is granted under and pursuant to the Plan and the
LTIP and is subject to each and all of the provisions thereof.

2. Exercise Price. The exercise price applicable to this Option (meaning, the
price Optionee must pay in order to purchase any Shares hereunder) shall be
%%OPTION_PRICE,’$999,999,999.99’%-% per Share.

3. Vesting and Exercise of Option. Optionee shall vest in and earn the right to
exercise this Option in accordance with the terms set forth in Section 4(e) of
the LTIP. By accepting the grant of this Option, Optionee acknowledges and
agrees that the terms set forth in this Section 3 and in Section 4(e) of the
LTIP supersede any contrary terms regarding the vesting of this Option set forth
in any notice or other communication that Optionee receives from, or that is
displayed by, E*TRADE or other third party designated by the Company. This award
may be exercised in whole or in part.

4. Expiration. This Option will expire ten (10) years from the Grant Date,
unless sooner terminated or canceled in accordance with the provisions of the
Plan or LTIP. This means that (subject to the continuing service requirement set
forth in Section 3 above and subject to earlier termination upon certain other
events as set forth in the Plan or LTIP) this Option must be

 

1



--------------------------------------------------------------------------------

exercised, if at all, on or before %%EXPIRE_DATE_PERIOD1,‘MM/DD/YYYY’%-% (the
“Expiration Date”). If this Option expires on a stock exchange holiday or
weekend day, this Option will expire on the last trading day prior to the
holiday or weekend. Optionee shall be solely responsible for exercising this
Option, if at all, prior to its Expiration Date. The Company shall have no
obligation to notify Optionee of this Option’s expiration.

5. Exercise Mechanics. This Option may be exercised by delivering to the Stock
Plan Administrator at the Company’s head office a written or electronic notice
stating the number of Shares as to which the Option is exercised or by any other
method the Committee has approved. The notice must be accompanied by the payment
of the full Option exercise price of such Shares. Exercise shall not be deemed
to have occurred unless and until Optionee has delivered to the Company (or its
authorized representative) an approved notice of exercise, full payment of the
exercise price for the Shares being exercised and payment of any applicable
withholding taxes in accordance with Section 8 below. Payment of the Option
exercise price may be in cash (including check or wire transfer); through an
approved cashless-brokered exercise program, with shares of the Company’s Common
Stock (subject to the Company’s discretion to withhold approval for such payment
method at any time); cashless “net exercise” arrangement pursuant to which the
Company will reduce the number of Shares issued upon exercise by the largest
whole number of Shares having an aggregate fair market value that does not
exceed the aggregate exercise price, provided the Company shall accept a cash or
other payment from Optionee to the extent of any remaining balance of the
exercise price not satisfied by such reduction in the number of whole Shares to
be issued or a combination thereof to the extent permissible under Applicable
Law; provided, however, that any permitted method of payment shall be in strict
compliance with all procedural rules established by the Committee.

6. Termination of Employment. All rights of Optionee in this Option, to the
extent that it has not previously become vested and been exercised, shall
terminate upon Optionee’s Termination of Employment except as set forth in this
Section 6. The portion of the Option that relates to any Shares that were
unvested and unexercisable as of the date of Optionee’s Termination of
Employment shall terminate and expire effective immediately upon such date. With
respect to the vested and exercisable portion of the Option, and subject to the
final sentence of this Section 6:

(i) In the event of Termination of Employment other than as a result of
Optionee’s death or disability, Optionee shall have three months from the date
of such Termination to exercise the Option as to the Shares subject to the
Option that were vested and exercisable as of the date of Termination of
Employment; provided that if during any part of such three month period, the
Option is not exercisable because the issuance of the Shares would violate the
registration requirements under the Securities Act, the Option shall not expire
until the Option shall have been exercisable for an aggregate of three months
after the date of Termination of Employment; provided further that if during any
part of such three month period, the Shares issued upon exercise of the Option
may not be sold because Optionee has material nonpublic information regarding
the Company or is otherwise subject to a trading blackout period under the
Company’s Insider Trading Policy, the Option shall not expire until Optionee
shall have had an aggregate of three months after the date of Termination of
Employment during which Optionee can sell the Shares without being subject to
such restrictions arising under insider trading laws or Company policy; and
provided further that notwithstanding the foregoing, in no event may this Option
be exercised more than one year after the date of Termination of Employment;

 

2



--------------------------------------------------------------------------------

(ii) In the event of Termination of Employment as a result of Optionee’s
disability (including a Total and Permanent Disability), Optionee shall have 12
months to exercise the Option as to the Shares subject to the Option that were
vested and exercisable as of the date of Termination of Employment; and

(iii) In the event of Termination of Employment as a result of Optionee’s death
or in the event of Optionee’s death within 30 days following Optionee’s
Termination of Employment, Optionee shall have six months following the
Optionee’s death to exercise the Option as to the Shares subject to the Option
that were vested and exercisable as of the date of death or, if earlier, the
date of Termination of Employment.

Notwithstanding the above, in no event may an Option be exercised, even as to
vested and otherwise exercisable Shares, after the Expiration Date set forth in
Section 4 above.

7. Transferability. This Option generally is not transferable by Optionee
otherwise than by will or the laws of descent and distribution, and is
exercisable only by Optionee during Optionee’s lifetime; provided, however, that
if expressly provided by the Committee, this Option may be transferred by
instrument to an inter vivos or testamentary trust in which the Option is to be
passed to beneficiaries upon the death of the trustor (settlor) or by gift or
pursuant to domestic relations orders to “Immediate Family Members” (as defined
below) of the Optionee. “Immediate Family” means any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships), a trust in
which these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or the Optionee) control the management of
assets, and any other entity in which these persons (or the Optionee) own more
than fifty percent of the voting interests.

8. Tax Matters. Regardless of any action the Company or Optionee’s employer (the
“Employer”) takes with respect to any or all income tax, social security,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), Optionee acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by him or her is and remains Optionee’s
responsibility and that the Company and/or the Employer (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Option, including the grant, vesting
or exercise of this Option, the subsequent sale of Shares acquired pursuant to
such exercise and receipt of any dividends; and (ii) do not commit to structure
the terms or the grant or any aspect of this Option to reduce or eliminate
Optionee’s liability for Tax-Related Items. Prior to the exercise of this
Option, Optionee shall pay or make adequate arrangements satisfactory to the
Company and/or the Employer to withhold all applicable Tax-Related Items legally
payable by Optionee from Optionee’s wages or other cash compensation paid to
Optionee by the Company and/or the Employer or from proceeds of the sale of
Shares. Alternatively, or in addition, if permissible under Applicable Laws, the
Company may (but shall not be obligated to): (1) sell or arrange for the sale of
Shares that Optionee acquires to meet the withholding obligation for Tax-Related

 

3



--------------------------------------------------------------------------------

Items, and/or (2) withhold in Shares, provided that the Company only withholds
the amount of Shares necessary to satisfy the minimum withholding amount (or
such other amount as may be permitted while still avoiding classification of
this Option as a liability for financial accounting purposes). In addition,
Optionee shall pay the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold as a result of
Optionee’s participation in the Plan or Optionee’s purchase of Shares that
cannot be satisfied by the means previously described, and if Optionee does not
otherwise so pay the Company or the Employer, then the Company or the Employer
may withhold amounts from Optionee’s cash compensation to satisfy such
withholding obligation. The Company may refuse to honor the exercise and refuse
to deliver the Shares if Optionee fails to comply with Optionee’s obligations in
connection with the Tax-Related Items (including if Optionee’s cash compensation
is not sufficient to satisfy such obligations). Although Optionee is being
provided in the Plan prospectus a description of certain tax consequences of
transactions related to the Option, Optionee remains responsible for all such
tax consequences and the Company shall not be deemed to provide any individual
tax advice with respect thereto.

9. Optionee Acknowledgements. By accepting the grant of this Option, Optionee
acknowledges and agrees that the Plan and LTIP are established voluntarily by
the Company, they are discretionary in nature and may be modified, amended,
suspended or terminated by the Company at any time. Optionee acknowledges that
all decisions with respect to future grants, if any, will be at the sole
discretion of the Company. Optionee’s participation in the Plan and LTIP shall
not create a right to further employment with Employer and shall not interfere
with the ability of Employer to terminate Optionee’s employment relationship at
any time with or without cause and it is expressly agreed and understood that
employment is terminable at the will of either party, insofar as permitted by
law. Optionee agrees that this Option is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or the Employer prior to the Grant Date, and is outside the scope of
Optionee’s employment contract, if any. This Option is not part of normal or
expected compensation or salary for any purposes, including, but not limited to
calculating any severance, resignation, termination, redundancy, end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments insofar as permitted by law. In the event that Optionee is not
an employee of the Company, this Option grant will not be interpreted to form an
employment contract or relationship with the Company, the Employer or any
Subsidiary or Affiliate of the Company. Optionee acknowledges that the future
value of the underlying Shares is unknown, may increase or decrease in the
future, and cannot be predicted with certainty. In consideration of the grant of
this Option, no claim or entitlement to compensation or damages shall arise from
termination of this Option or diminution in value of this Option or Shares
purchased through exercise of this Option resulting from Optionee’s Termination
of Employment by the Company or the Employer (for any reason whatsoever and
whether or not in breach of Applicable Laws).

10. Data Transfer. Optionee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Optionee’s
personal data as described in this document by and among, as applicable, the
Employer, and the Company and its Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing Optionee’s participation in
the Plan and the LTIP. Optionee understands that the Company, its Affiliates,
its

 

4



--------------------------------------------------------------------------------

Subsidiaries and the Employer hold certain personal information about Optionee,
including, but not limited to, name, home address and telephone number, date of
birth, social security number (or other identification number), salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, exercised, vested, unvested or outstanding in
Optionee’s favor for the purpose of implementing, managing and administering the
Plan and the LTIP (“Data”). Optionee understands that the Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan and the LTIP, that these recipients may be located in
Optionee’s country or elsewhere and that the recipient country may have
different data privacy laws and protections than Optionee’s country. Optionee
may request a list with the names and addresses of any potential recipients of
the Data by contacting the Stock Plan Administrator. Optionee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing
Optionee’s participation in the Plan and the LTIP, including any requisite
transfer of such Data, as may be required to a broker or other third party with
whom Optionee may elect to deposit any Shares acquired upon the exercise of this
Option. Optionee understands that Data will be held only as long as is necessary
to implement, administer and manage participation in the Plan or the
LTIP. Optionee may, at any time, view Data, request additional information about
the storage and processing of the Data, require any necessary amendments to the
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting the Stock Plan Administrator in writing. Optionee understands that
refusing or withdrawing consent may affect Optionee’s ability to participate in
the Plan and the LTIP. For more information on the consequences of refusing to
consent or withdrawing consent, Optionee may contact the Stock Plan
Administrator at the Company.

11. Copies of Plan and LTIP Materials. Optionee acknowledges that Optionee has
received copies of the Plan, the Plan prospectus and the LTIP from the Company
and agrees to receive stockholder information, including copies of any annual
report, proxy statement and periodic report, from the Company’s website at
http://www.seattlegenetics.com/news/index.htm. Optionee acknowledges that copies
of the Plan, Plan prospectus, Plan information, LTIP and stockholder information
are also available upon written or telephonic request to the Stock Plan
Administrator.

12. Entire Agreement; Plan Controls. The Plan and LTIP are incorporated herein
by reference. The Plan, LTIP and this Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety and prevail over all prior undertakings and agreements of the Company
and Optionee with respect to the subject matter hereof, and may be modified or
amended at any time without Optionee’s consent. This Agreement is governed by
the laws of the state of Delaware. In the event of any conflict between the
terms and provisions of the Plan, LTIP and this Agreement, the Plan terms and
provisions shall govern. Capitalized terms used but not defined in this
Agreement have the meanings assigned to them in the Plan. Certain other
important terms governing this Agreement are contained in the Plan and LTIP.

 

5



--------------------------------------------------------------------------------

Optionee’s electronic acceptance shall signify Optionee’s execution of this
Agreement and understanding that this Option is granted and governed under the
terms and conditions set forth herein.

 

SEATTLE GENETICS, INC. LOGO [g206043g0722113831058.jpg] Clay B. Siegall
President & CEO

PLEASE PRINT AND RETAIN THIS AGREEMENT FOR YOUR RECORDS

 

6